THE THIRTEENTH COURT OF APPEALS

                                   13-17-00290-CV


                                  City of Edinburg
                                          v.
                             GNJ Realty Investments LLC


                                  On Appeal from the
                    398th District Court of Hidalgo County, Texas
                            Trial Cause No. C-0507-16-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment

dismissing GNJ Realty Investment LLC’s claim against City. Costs of the appeal are

adjudged against appellee, GNJ Realty Investments LLC.

      We further order this decision certified below for observance.

June 7, 2018